Back to Form 8-K [form8-k.htm]
Exhibit 10.1


Medicare Advantage Attestation of Benefit Plan
HARMONY HEALTH PLANS OF ILLINOIS, INC.
H1657
Date: 08/29/2008




I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2009. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.



I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2008
and 2009, including but not limited to, the 2009 Call Letter, the 2009
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).




Plan
ID
Segment
ID
Version
Plan Name
Plan
Type
Transaction
Type
MA
Premium
Part D
Premium
CMS Approval
Date
Effective
Date
002
0
7
WellCare Value
HMOPOS
Renewal
0.00
0.00
08/29/2008
01/01/2009
003
0
7
WellCare Value
HMOPOS
Renewal
0.00
0.00
08/29/2008
01/01/2009
004
0
7
WellCare Access
HMO
Renewal
0.00
33.70
08/29/2008
01/01/2009
005
0
7
WellCare Select
HMOPOS
Renewal
0.00
18.80
08/29/2008
01/01/2009
006
0
8
WellCare Select
HMOPOS
Renewal
0.00
23.40
08/29/2008
01/01/2009
007
0
7
WellCare Select
HMOPOS
Renewal
0.00
16.40
08/29/2008
01/01/2009
008
0
7
WellCare Rx
HMOPOS
Renewal
0.00
32.80
08/29/2008
01/01/2009
009
0
7
WellCare Rx
HMOPOS
Renewal
0.00
36.70
08/29/2008
01/01/2009

 
Page 1 of 2   - HARMONY HEALTH PLANS OF ILLINOIS, INC.  - H1657 - 08/29/2008
 

--------------------------------------------------------------------------------


 
/s/ Heath Schiesser
 
9/5/08
CEO:
 
Date:
Heath Schiesser
   
CEO/President
   
8735 Henderson Road
   
Tampa, FL 33634
   
813-290-6205
   

 
 
/s/ Thomas L. Tran
 
9/5/08
CFO:
 
Date:
Tom Tran
   
CFO
   
8735 Henderson Road
   
Tampa, FL 33634
   
813-290-6200 (1770)
   

 
Page 1 of 2   - HARMONY HEALTH PLANS OF ILLINOIS, INC.  - H1657 - 08/29/2008

